Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 11/07/2020.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the “decomposing the one or more queries to the plurality of files into terms relating to the plurality of files, wherein the terms are from one or more fields in query filters and ranges of values within the query filters; and increasing data replication of an identified those of the plurality of files having activity greater than a predetermined threshold detected from the one or more queries” with the combination of following limitations:
storing a plurality of files in a distributed file system having data stored on a plurality of distributed nodes; receiving one or more queries to the plurality of files, wherein the one or more queries comprise structured query language (SQL) queries; 
wherein activity greater than the predetermined threshold is defined as identifying those of the plurality of files having been accessed over the predetermined threshold during an observed time window by determining which of the one or more fields in the query filters are most frequently searched and which of the ranges of values within the query filters are most frequently used.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/TUANKHANH D PHAN/Examiner, Art Unit 2154